Citation Nr: 0621297	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-33 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in Los 
Angeles, California (RO).


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a current diagnosis of tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for tinnitus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to initial adjudication, a letter dated 
in April 2001, satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical records have been obtained.  A 
VA fee-basis examination was provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional 


evidence relevant to the issues decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 101(16), 1110; 38 C.F.R. § 3.303.  Direct service 
connection requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 142 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. § 
3.303(d); see also Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records do not include any 
complaints or diagnosis of tinnitus.

Subsequent to service discharge, a September 1998 VA 
audiology treatment record reported that the veteran had no 
complaints of tinnitus.

Although the veteran's representative stated in August 2005, 
that the December 


1999 VA audiologist noted that the veteran had tinnitus, this 
statement is not substantiated by the record.  The December 
1999 VA audiology examination report found that the veteran 
had no history of tinnitus.  Additionally, a later December 
1999 VA outpatient treatment report specifically stated that 
the veteran denied having tinnitus.

A February 2001 VA fee-basis audiology examination report did 
not report any complaints or findings of tinnitus.

Although the veteran contends that he currently experiences 
tinnitus and that it is related to his active military 
service, his statements alone are not sufficient to prove the 
etiology of any disorder that may exist.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that any tinnitus he may have is the result of 
his military service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The evidence of record shows that the veteran has not been 
diagnosed with tinnitus.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that VA's and the United States Court of Appeals for 
Veterans Claims' interpretation of 38 U.S.C.A. §§ 1110 and 
1131 as requiring the existence of a present disability for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the competent and probative evidence does not 
show that the veteran has a current diagnosis of tinnitus and 
as such, service connection is not warranted.

As there is no current disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


